Citation Nr: 0004326	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to a rating in excess of 30 percent for 
stress headaches, based on the disagreement with the initial 
award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to May 
1995.

This appeal arises from a decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 1997 the case was remanded for further 
evidentiary development.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim for service connection for a back 
disorder is not plausible.   

3.  The veteran's stress headaches are manifested by frequent 
non-prostrating attacks, and are not productive of severe 
economic inadaptability. 


CONCLUSIONS OF LAW

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has not submitted a well-grounded claim for 
service connection for a back condition.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 

3. The criteria for a rating in excess of 30 percent for 
stress headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.21, 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The June 1988 service entrance examination report is negative 
for complaints, symptoms or findings regarding a back 
condition or headaches.  

Service medical records reflect that in January 1991, the 
veteran complained of back and abdominal pain for several 
days.  She had of history of kidney stones and urinary tract 
infections and urinary tract infections were suspected.  In 
March 1994, an X-ray study revealed a mild left-lumbar 
scoliosis.  She was seen for a complaint of a hump back in 
June 1991.  The assessment was prominent C7 spine process, 
believed to be a normal variant.  No low back pain was noted.  
The remaining service medical records are silent for back 
complaints.

During a June 1995 VA rating examination, the veteran 
complained of low back pain that arose without any trauma.  
It occurred after she worked 12-hour shifts.  She complained 
of difficulty lifting her children.  She had been treated by 
a chiropractor.  Regarding her headaches, they began three 
months prior to the examination, coinciding with her 
husband's suicide.  They would begin with stress.  She was 
taking Midrin with some success.  She had slight photophobia 
and sunophobia.  She did not complain of incapacitation due 
to her headaches.  On examination the veteran's cranial 
nerves II-XII were grossly intact.  Her pupils were equal, 
round and reactive to light and accommodation.  The 
extraocular muscles were intact and the funduscopic 
examination was within normal limits.  Regarding the back, it 
was nontender to palpation over the vertebral column and the 
paraspinal muscles.  No scoliosis or kyphosis was noted.  She 
did have somewhat bad posture with her neck leaning somewhat 
forward.  The range of motion was slightly limited.  The 
posterior iliac crests appeared to be symmetrical and even 
bilaterally.  There was no costovertebral tenderness.  The 
assessments included stable back problems and headaches that 
were probably stress induced.  

An October 1995 rating decision granted service connection 
for headaches and awarded a noncompensable rating.  The 
decision also found that the service connection for a back 
disorder was not well grounded.

April 1996 to June 1997 VA outpatient treatment records are 
negative for evidence regarding headaches or a back 
condition.  

March through June 1997 treatment records from Ellsworth Air 
Force Base, South Dakota are negative for complaints, 
symptoms or findings regarding headaches or a back condition.  

A January 1998 VA psychiatric examination is negative for 
evidence regarding the veteran's back or headaches.

An October 8, 1998 VA rating examination report states that 
the veteran complained of back problems since 1989 or 1990.  
Her current complaints were of a low lumbar or sacral pain 
that came on gradually without injury.  The pain would occur 
when she was on her feet for eight hours.  It sometimes 
radiated into the left hip along with a little numbness on 
the left lateral side.  Tylenol seemed to help.  She had 
recently walked three miles without pain.  Sitting for three 
hours would bother her back.  

The veteran also complained of migraine headaches since 
service.  The pattern was the same as in the military, she 
had throbbing bitemporal headaches with photophobia, 
phonophobia and blurred vision.  She was taking Tylenol and 
lying down for two or three hours, after which the headaches 
improved.  She had missed about ten nights of classes in the 
previous year due to her headaches, but had not missed any 
time at her current job.  She estimated that she was 
incapacitated two or three times a week for two hours at a 
time.  She rated a severe headache as a nine or ten on a 
scale of one to ten for pain.  

On examination the veteran did not have an altered gait or 
stance.  Mild tenderness was noted over the low lumbosacral 
area and the sacroiliac joints and sciatic notches were 
nontender.  Straight leg raising was negative.  There was no 
objective evidence of pain on motion, nor did she report 
limitation of motion due to pain.  No spasm was noted.  The 
cranial nerves II-XII were intact.  

The examiner noted that the veteran's service medical records 
and claims file had been reviewed.  The diagnoses included 
migraine headaches and mechanical low back pain that was not 
the same as that for which she was treated in the military.  

A November 1998 VA lumbar spine X-ray notes a mild left 
convexity that might be positional and that no abnormalities 
were detected.

Service Connection

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the instant case the VA examiner reviewed the veteran's 
service medical records and claims file as well as examining 
the veteran.  The examiner specifically found that the 
veteran's current complaints and symptoms were different from 
those for which she was treated in service.  There is neither 
medical evidence nor a medical opinion linking the veteran's 
current symptoms to her active service.

The Board has considered the veteran's statements, as well as 
the medical evidence.  However, there is no medical evidence 
of a nexus between any current back condition to the 
veteran's active service.  Therefore, the veteran's service 
connection claim is not well grounded and must be denied.

While the RO used not well-grounded language in its March 
1999 supplemental statement of the case, it appears that the 
veteran's back claim was in fact decided on the merits.  The 
Board recognizes that this appeal is being disposed of in a 
manner that differs from that used by the RO.  To wit, the RO 
denied the veteran's claim on the merits, while the Board has 
concluded that this claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for a back 
condition.  See Robinette v. Brown, 8 Vet.App. 69, at 77-78 
(1995).  Essentially, the veteran needs evidence establishing 
a back condition in active service, or medical evidence of a 
causal link between her current back condition and her period 
of active service..

Increased Rating

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

The United States Court of Appeals for Veterans Claims 
(Court) held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id. 
at 126.

Migraine headaches are rated as follows: with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability 50 percent, with 
characteristic prostrating attacks occurring on an average 
once a month over last several months 30 percent, with 
characteristic prostrating attacks averaging one in 2 months 
over last several months 10 percent, with less frequent 
attacks 0 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).

The evidence of record has been reviewed.  In essence, until 
October 1998, there were few, if any, complaints regarding 
the veteran's headaches.  VA outpatient treatment records and 
service department treatment records dated through June 1997 
note no complaints.  The October 1998 VA examination noted 
that the veteran currently has migraine headaches two or 
three times a week and that when she has them she has to lie 
down for about two hours.  She indicated that the headaches 
are improved rather than gone at the end of the two-hour 
rests.  She indicated that she had missed about ten evenings 
of class in the last year because of her headaches, but had 
missed no time on her current job.  The examiner did not 
indicate that the veteran's description of her symptoms was 
in any way exaggerated.  Absent evidence of incapacitating 
headaches over once a week, productive of severe economic 
inadaptability, a higher initial rating is not warranted.  

The Board notes that while the veteran appealed the initial 
October 1995 evaluation of 0 percent, the March 1999, rating 
decision increased this rating to 10 percent and the May 1999 
rating decision raised the rating to the current 30 percent 
effective May, 18, 1995, the day after her separation from 
active service.  

The medical evidence of record does not indicate that the 
veteran's disability warranted an evaluation in excess of 30 
percent at any time during the pendency of her current 
appeal.  

Resolving all doubt in favor of the appellant, the Board 
finds that the evidence warrants assignment of a 50 percent 
evaluation for the veteran's headaches effective October 8, 
1998.  38 U.S.C.A. § 5107. 



ORDER

Entitlement to an initial rating in excess of 30 percent for 
stress headaches is denied. 

The appeal of the issue of entitlement to service connection 
for a back condition is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

